DETAILED ACTION                                                                                                                                                                                                   Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest, having the electronic control circuit being designed to detect a closure of the arms and a fitting of the refill on the appliance; the electronic control circuit being designed, when the electronic control circuit detects the fitting of a refill on the appliance, to store and increment in the electronic memory a variable representing at least a number of the closure of the arms detected by the electronic control circuit and, when said variable exceeds a first predefined threshold, to move the appliance into a downgraded mode of operation.
The closest prior art of record appears to be Leung (US 20140305465 A1) in view of Humphreys et al (US 20120312320 A1). However, the examiner agrees with the applicant arguments and remarks made in the amendment filed on 08-16-2021 (see page 7) regarding the new amended features of claim 1, which specifies the electronic control circuit being designed to detect a closure of the arms and a fitting of the refill on the appliance; the electronic control circuit being designed, when the electronic control circuit detects the fitting of a refill on the appliance, to store and increment in the electronic memory a variable representing at least a number of the closure of the arms detected by the electronic control circuit and, when said variable exceeds a first predefined threshold, to move the appliance into a downgraded mode of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772